Title: From John Adams to Edmé Jacques Genet, 18 February 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Dear Sir
      
      
       Paris Hotel de Valois Feby. 18th 1780
      
     
     Whether it is that the Art of political Lying is better understood in England than in any other Country, or whether it is more practised there than elsewhere, or whether it is accidental that they have more Success in making their Fictions gain Credit in the World, I know not.
     But it is certain that every Winter, since the Commencement of the present War with America, and indeed for some Years before, they sent out large Quantities of this Manufacture over all Europe, and throughout all America: and what is astonishing is, that they should still find Numbers in every Country ready to take them off their Hands.
     Since my Arrival in this City, I find they have been this Winter at their old Trade, and have spread Reports here and in Holland, and in various other parts of Europe; and no doubt they have found means to propagate them in America too, tending to keep up the Spirits of their Well wishers and to sink those of their Opponents. Such as, that they have made new Contracts with several German Princes, by which they are to obtain seven thousand Men to serve in America. That they have so skillfully appeased the Troubles in Ireland, that they shall even be able to take Advantage of the Military Associations there, by depending upon them for the Defence of the Kingdom, while they draw from thence ten thousand Regular Troops for the Service in America. That they have even concluded a Treaty with Russia, by which the Empress is to furnish them with twelve Ships of the Line and twenty thousand Men, as some say, and twenty Ships of the Line and twelve thousand Men, as others relate. This they say, is of the greater Moment, because of an intimate Connection (I know not of what Nature it is) between Russia and Denmark, by which the latter will be likely to be drawn into the War against the House of Bourbon and America and Denmark they say has forty five Ships of the Line.
     I know very well that the greatest part of these Reports is false, and particularly, what is said of Russia is so contrary to all that I have heard for these twelve Months past, of the Harmony between Versailles and Petersbourg, that I give no Credit to it at all: but I find that all these Reports make Impressions on some Minds, and, among the rest, on some Americans.
     I therefore beg the favour of You, to inform me of the exact Truth in all these Matters, that I may take the earliest Opportunity of transmitting the Intelligence to Congress, where it is of Importance, that it should be known.
     I was much mortified, when I was the other day at Versailles, that I could not have the Honour of paying my Respects to You: but I was so connected with other Gentlemen, who were obliged to return to Dinner, that I could not; but I shall take the first Opportunity I can get, to wait on You, and assure You, that I am with great Respect, Sir, your Friend and humble Servant.
     
      John Adams
     
    